Case 0:17-cv-60907-FAM Document 538 Entered on FLSD Docket 08/26/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:17-60907-CIV-MORENO

  FEDERAL TRADE COMMISSION, et al.,

            Plaintiffs,

  v.

  JEREMY LEE MARCUS, et al.,

        Defendants.
  ______________________________________/

                   RECEIVER’S FIFTH MOTION TO EXTEND RECEIVERSHIP

            Jonathan E. Perlman, Esq., court-appointed Receiver (the “Receiver”), hereby files his

  Fifth Motion to Extend Receivership (the “Motion”), and states as follows in support thereof:

        1.          On March 24, 2021, the Receiver filed his Fourth Motion to Extend Receivership

  [ECF No. 534], and the Receivership is set to terminate on September 1, 2021. [ECF No. 535].

        2.          Since the Court extended the Receivership, the Receiver has worked diligently to

  liquidate receivership assets and administer the Receivership Estate. Over the last six months, the

  Receiver has continued to settle certain litigation claims, including the cases against American

  Express, Vairog US, LLC, and Bitteroot Tool & Machine, Inc. for the benefit of the Receivership

  Estate.

        3.          The Receiver currently has three outstanding claims that require extension of the

  Receivership. These items are set forth below.

        4.          First, the Receiver is in the process of seeking stay relief in an SEC action pending

  in the Sourthern District New York. He is attempting to recover in excess of $670,000 of

  foreclosure proceeds to which the Receivership Estate is entitled, which were deposited into the

  court registry of the Clerk of the Court for Palm Beach County in February 2021 and are still being
Case 0:17-cv-60907-FAM Document 538 Entered on FLSD Docket 08/26/2021 Page 2 of 3

                                                             CASE NO. 0:17-60907-CIV-MORENO


  held until further order in the SEC action pending in Southern District of New York court. As of

  the filing of this Motion, the Receiver filed a pre-motion letter with the Southern District of New

  York seeking approval to file a motion to intervene for the limited purpose of filing a motion to

  modify the asset freeze order, which was granted. Thereafter, the Receiver filed a motion to modify

  the asset freeze order and is awaiting the conlusion of briefing and a ruling from the Southern

  District of New York court.

        5.       Second, the Receiver’s action against PNC Bank, N.A. remains pending.

  Previously, the court entered an order dismissing certain claims with prejudice. The Receiver filed

  an appeal with the Eleventh Circuit Court of Appeals to review the order. The Receiver’s reply

  brief is due on October 8, 2021.

        6.       Lastly, the Receiver settled his claims against Howard M. Babcock, but the

  settlement payment is not due until after the current deadline for the Receivership is set to expire.

        7.       Notably, all three outstanding claims are handled by the Receiver’s legal

  professionals on a contigency basis, as approved by this Court, for the benefit of the Receivership

  Estate and its victims. See [ECF No. 520].

        8.       Accordingly, for the reasons set forth above, there exists good cause to extend the

  Receivership. This is the Receiver’s fifth request to extend the Receivership. It is made in good

  faith and for the benefit of the Receivership Estate and its victims.

        9.       The Receiver respectfully requests that the deadline for the Receiver to conclude

  administration of the Receivership be extended by an additional period of 180 days, through and

  including March 1, 2022.

        10.      The Receiver makes this request without prejudice to completing his administration

  of the Receivership within a shorter period of time, or requesting additional time to complete the

  administration of the Receivership.

                                                    2
Case 0:17-cv-60907-FAM Document 538 Entered on FLSD Docket 08/26/2021 Page 3 of 3

                                                             CASE NO. 0:17-60907-CIV-MORENO


        11.      Prior to filing this motion, the Receiver consulted with the Federal Trade

  Commission and the Office of the Attorney General, State of Florida, Department of Legal Affairs,

  and is authorized to represent that the Plaintiffs have no objection to the relief requested herein.

        WHEREFORE, the Receiver, Jonathan E. Perlman, Esq., respectfully requests this Court

  grant Receiver’s Fifth Motion to Extend Receivership, extending the deadling for the Receiver to

  complete administration of the Receivership through and including March 1, 2022, and for such

  other relief as this Court may deem just and proper.

         Respectfully submitted this 26th day of August, 2021.

                                                 /s/Jonathan E. Perlman. Esq.______________
                                                 Jonathan E. Perlman, Esq., Receiver, and
                                                 GENOVESE JOBLOVE & BATTISTA, P.A.
                                                 Attorneys for Jonathan E. Perlman, Esq.
                                                 jperlman@gjb-law.com
                                                 100 Southeast 2nd Street, 44th Floor
                                                 Miami, FL 33131
                                                 Tel: (305) 349-2300
                                                 Fax: (305) 349-2310




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of August 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  has been served this day on all counsel of record and entities, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                 /s/Jonathan E. Perlman
                                                 Jonathan E. Perlman



                                                    3
